Exhibit 10.1

Summary Description of The Dixie Group, Inc.

2010 Incentive Compensation Plan/Range of Incentives

 as effective on March 2, 2010




The following is a description of the Company’s 2010 Incentive Plan (“Plan”) for
its executive officer as effective March 2, 2010.




Effective March 2, 2010, the Compensation Committee of the Board of Directors of
The Dixie Group, Inc. (the “Company”) established the performance goals and the
range of incentives for the Company’s 2010 Incentive Compensation Plan (the
“Plan”).  The Committee set the goals and range of incentives in accordance with
the terms of the Plan and the performance goals approved by the Company’s
shareholders at the annual meeting in 2006.  




Pursuant to the Plan, each executive officer will have the opportunity to earn a
Cash Incentive Award, a Primary Long-Term Incentive Award of restricted stock,
and an award of restricted stock denominated as “Career Shares.”  In order to
receive any incentive award under the Plan, an executive officer must be
employed by the Company at the time such award is paid.  The potential range of
cash incentives and conditions to vesting awards of Primary Long Term Incentive
Shares and Career Shares are described below.




Cash Incentive Awards




For the CEO and all executive officers whose responsibilities are primarily
related to corporate-level administration, the Cash Incentive Award component
provides each participant with the opportunity to earn a cash incentive ranging
from 15% to 75% of such participant’s base salary.  For executive officers in
this category, 40% of the amount of the Cash Incentive Award is determined based
on the achievement of specified levels of annual earnings before interest and
taxes (“EBIT”) for the Company’s Residential business unit, as adjusted for
unusual items, 40% of the amount is determined based on achievement of specified
levels of the Company’s annual consolidated EBIT, as adjusted for unusual items,
and 20% of the amount is determined based on achievement of specified levels of
the Company’s annual Contract EBIT, as adjusted for unusual items.  The
Compensation Committee may reduce the amount of any award by up to 30% of the
amount otherwise earned based on the participant’s failure to achieve individual
performance goals set by the Compensation Committee.




For executive officers whose responsibilities are primarily related to one of
the Company’s business units, the Cash Incentive Award component provides each
participant with the opportunity to earn a cash incentive ranging from 15% to
75% of such participant’s base salary.  For executive officers in this category,
50% of the amount of the Cash Incentive Award is determined based on the
achievement of specified levels of their annual business unit EBIT, as adjusted
for unusual items, 30%





--------------------------------------------------------------------------------

of the amount is determined based on the achievement of specified levels of the
Company’s annual consolidated EBIT, as adjusted for unusual items, and 20% of
the amount is determined based on the achievement of specified levels of the
annual EBIT of the Company’s other business units, as adjusted for unusual
terms.  The Compensation Committee may reduce the amount of any award by up to
30% of the amount otherwise earned based on the participant’s failure to achieve
individual performance goals set by the Compensation Committee.




Cash Incentive Awards earned under the Plan will be based on the participant’s
base salary as established by the Compensation Committee, and it is anticipated
that such awards will be paid to participants in cash on or prior to March 2,
2011.




Primary Long-Term Incentive Awards and Career Shares




A Primary Long-Term Incentive Award will be made in restricted shares to each
executive officer, the value of which will be equal to 35% of the executive’s
base salary plus any Cash Incentive Award paid for such year.  Career Shares
will be awarded to each executive officer as an award of restricted stock valued
at 20% of such officer’s base salary.  Such awards will be valued based on the
market price of the Company’s common stock at the time of grant of the award;
provided, however, that, for calculation purposes, in no event shall the
Company’s common stock be valued at an amount less than $5.00 per share.




Primary Long-Term Incentive Awards will vest over 3 years, and Career Shares
will vest when the participant becomes (i) qualified to retire from the Company
and (ii) has retained the Career Shares for 24 months following the grant date,
subject to accelerated vesting or forfeiture as described below.  For any
participant who becomes age 60 (or any participant who is already age 60 at the
time of an award) restricted shares will vest equally over the stated vesting or
retention period (three years in the case of Primary Long-Term Incentive awards
and two years in the case of Career Shares awards): provided, however, that in
no case will such awards be issued later than two and one half months following
the year in which such awards vest or are no longer subject to a substantial
risk of forfeiture.




Special Conditions to Awards




The Primary Long-Term Incentive Awards will only be made if the Company is
profitable; Career Share Awards will only be made if the Company’s results from
continuing operations for fiscal 2010 show improvement over comparable results
for fiscal 2009.  Death, disability or a change in control of the Company will
cause immediate vesting of all restricted stock issued as Career Shares and as
Primary Long-Term Incentive Share Awards.  Termination without cause will result
in immediate vesting of all Career Share Awards, and acceleration of vesting of
Primary Long-Term Incentive Share Awards to the extent such shares have been
expensed by the Company. Voluntary termination of employment prior to
retirement, or termination of employment for cause will result in the immediate
forfeiture of all unvested awards under the Plan.  Upon an executive’s
retirement, vesting will accelerate to the extent that the Company has
recognized compensation expense related to the shares.  In the





--------------------------------------------------------------------------------

event the Plan does not have enough available shares of common stock to fulfill
the stock awards portion of the Plan, any stock award granted will be subject to
the approval of additional shares by the Company’s shareholders.




Compensation Committee Oversight of Payments




The Compensation Committee has the authority to review and certify the
achievement of the performance goals and to administer and interpret the
Incentive Compensation Plan.  As set forth above, any award to a participant for
2010 may be reduced, but not increased, by the Compensation Committee in its
sole discretion based on individual performance criteria.






